Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 11, and 20, the primary reason for allowance is the prior art fail to teach the host processing circuit being configured to: calculate an advantage score of a first computing task, the advantage score being a measure of an extent to which a plurality of function in memory circuits is capable of executing the first computing task more efficiently by than one or more extra-memory processing circuits, the first computing task comprising instructions and data; in response to determining that the advantage score of the first computing task is less than a first threshold, execute the first computing task by the one or more extra-memory processing circuits; and in response to determining that the first computing task is at least equal to the first threshold: compile the instructions for execution by the function in memory circuits; format the data for the function in memory circuits; and cause the first computing task to be executed by the function in memory circuits. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Sity et al. (US 2020/0243154 A1) discloses a system for computing, comprising: a host processing circuit; and a memory comprising a plurality of function in memory circuits. ‘154 fails to specify the host processing circuit being configured to: calculate an advantage score of a first computing task, the advantage score being a measure of an extent to which a plurality of function in memory circuits is capable of executing the first computing task more efficiently by than one or more extra-memory processing circuits, the first computing task comprising instructions and data; in response to determining that the advantage score of the first computing task is less than a first threshold, execute the first computing task by the one or more extra-memory processing circuits; and in response to determining that the first computing task is at least equal to the first threshold: compile the instructions for execution by the function in memory circuits; format the data for the function in memory circuits; and cause the first computing task to be executed by the function in memory circuits as now recited in claims 1, 11, and 20 of the present invention.
Huang el al. (US 2019/0180170 A1) disclose systems, methods, and integrated circuits for a neural network processing system. In various implementations, the system can include a first array of processing engines coupled to a first set of memory banks and a second array of processing engines coupled to a second set of memory banks. The first and second set of memory banks be storing all the weight values for a neural network, where the weight values are stored before any input data is received. Upon receiving input data, the system performs a task defined for the neural network. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.